Citation Nr: 0736771	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-10 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
condition as a result of exposure to herbicides.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective vision.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
choriorentinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In August 2006, the veteran submitted additional evidence 
consisting of treatment records from Family Tree Chiropractic 
Center.  The veteran has waived initial RO consideration of 
this evidence.  38 C.F.R. § 20.1304(c) (2007).  Consequently, 
the Board may proceed with the adjudication of this claim.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show that he has 
a disease subject to the presumption for herbicide exposed 
veteran's or that his currently diagnosed bilateral leg 
condition is related to his active duty service.  

3.  By an unappealed decision dated in May 1994, the RO 
denied the veteran's claim of entitlement to service 
connection for defective vision. 	

4.  Evidence submitted subsequent to the May 1994 decision is 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim for service 
connection for defective vision and does not raise a 
reasonable possibility of substantiating the claim.  		

5.  By an unappealed decision dated in May 1994, the RO 
denied the veteran's claim of entitlement to service 
connection for choriorentinitis. 	

6.  Evidence submitted subsequent to the May 1994 decision is 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim for service 
connection for choriorentinitis and does not raise a 
reasonable possibility of substantiating the claim.  		


CONCLUSIONS OF LAW

A bilateral leg condition was not incurred or aggravated 
during active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in March 2003, the RO advised 
the veteran of what the evidence must show to reopen his 
previously denied claims and establish entitlement to service 
connection for his claimed bilateral leg condition.  The RO 
also advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also essentially requested that the veteran 
send any evidence in his possession that pertained to the 
claim, namely by requesting any pertinent treatment records 
or medical reports he had or additional evidence concerning 
the claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In addition, the RO explained what types of evidence 
qualified as "new" and "material" evidence under the 
applicable definition.  

Finally, the Board finds that although the January 2004 
notice did not include the basis for the last prior denial 
and a description of the evidence that would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial as required by Kent, the record shows that 
the veteran had adequate notice and to proceed would not be 
prejudicial.   

As discussed more fully below, the basis for the prior 
denials as to the veteran's defective vision and 
choriorentinitis (claimed as vision problems) was that the 
veteran's physicians could not state with the requisite 
degree of certainty that his eye problems were the result of 
water in Vietnam or exposure to Agent Orange as the veteran 
claimed.  In his claim dated in June 2003, the veteran 
asserted that he had been told that his eye conditions were 
the result of something he incurred in Vietnam.  The veteran 
also submitted current medical records in support of his 
claim.  

Throughout the course of this appeal, the veteran has stated 
that he believed that his eye problems were the result of 
water in Vietnam or exposure to Agent Orange, but that     

The Board finds that the veteran's statement that these were 
the only records of treatment within a year of his discharge, 
and the only records from a doctor who told the veteran that 
his shoulder condition was related to service, indicates that 
no further evidence of this type could be obtained.  By 
providing the response that he did, the veteran indicated 
that he had notice of the necessary element of his claim that 
had not yet been established, but that he was unable to 
provide any further evidence with respect to that element.  
Thus, all potential evidence pertaining to the bases for the 
previous denial had been obtained and additional notice would 
not have resulted in the submission in pertinent evidence not 
already of record.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

The RO has also satisfied its duty to assist.  The RO the 
veteran's service medical records and the veteran has not 
indicated that other records of treatment for any of the 
claimed conditions exist.  

The Board notes that VA did not provide the veteran with a 
medical examination, but finds that an examination was not 
required in this case.  VA is only required to provide 
medical examinations or obtain medical opinions in certain 
circumstances.  38 U.S.C.A. §5103A (d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).   For claims to reopen previously 
disallowed claims, a medical examination need not be provided 
unless new and material evidence has been presented.  Id.  
For all other claims, VA must provide a medical examination 
if doing so is necessary to decide the claim.  Id.  

For reasons explained more fully below, no new and material 
evidence has been submitted to reopen the previously 
disallowed claims for defective vision and choriorentinitis.  
Thus, VA's duty to provide a medical examination for those 
claims did not arise.  With respect to the claim for service 
connection for a bilateral leg condition, as explained more 
fully below, the evidence does not show that he has a disease 
for which service connection may be presumed based on 
exposure to Agent Orange or that he sustained an in-service 
injury or event.  Under these circumstances, a VA medical 
examination is not necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2007).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

For veteran's who have been exposed to an herbicide agent, 
certain diseases may be presumed service-connected provided 
certain requirements are met.  38 C.F.R. 
§ 3.309(e) (2006).  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(a)(3) (West 2002 & Supp. 2007), 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during that period.  Id.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.    

The diseases associated with exposure to certain herbicide 
agents subject to the presumption of service connection 
include chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e) (2007).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2007).  

Analysis

The veteran claimed in correspondence dated in June 2003 that 
his leg condition was the result of either exposure to Agent 
Orange or from untreated shower water that he was exposed to 
while serving in Vietnam.  The veteran stated that when in 
Vietnam, he was told not to drink the water that he showered 
in.  The veteran also alleged that doctors had told him his 
leg condition was probably due to something he "brought 
back" from Vietnam.

As a preliminary matter, the veteran has not alleged, and the 
evidence does not show, that he has any of the diseases 
listed at § 3.309(e) that are subject to the presumption for 
herbicide exposed veterans.  Thus, service connection may 
only be granted on a direct basis.  CITE?

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses of a leg disorder.  The 
only evidence of a leg disorder is found in the veteran's 
primary care treatment records from Dr. M.A.  According to an 
entry dated in October 2001, the veteran presented to the 
clinic to establish primary care and that his current 
complaint at that time was pain and swelling in the leg that 
had began 3 weeks earlier.  Dr. M.A. also noted that this was 
the same area that the veteran reportedly sustained an injury 
from a farming accident 2-3 years earlier.  The veteran was 
eventually diagnosed with cellulitis secondary to erythema 
nodosum.  

The Board finds the competent medical evidence to weigh 
against the veteran's claim.  The only evidence of a 
bilateral leg disorder was dated more than 3 decades after 
his separation from active duty.  Moreover, 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's application 
to reopen his claim for service connection was initiated in 
March 2003.  Thus, the new definition of "new and material 
evidence" is applicable to his claim.  

Under the new definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2007).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

A review of the record shows that the veteran's initial 
claims for service-connected benefits for defective vision 
and choriorentinitis was denied in a January 1982 rating 
decision.  In correspondence dated in March 1982, the RO 
informed the veteran of the denial and advised him of his 
procedural and appellate rights.  The veteran failed to 
appeal that decision and it became final.  The veteran 
subsequently filed several requests to reopen claims for 
vision problems or an eye condition.  All of those requests 
were denied and they became final when the veteran failed to 
appeal within the applicable time limits.  The last final 
denial of the claim was in May 1994.  The veteran filed the 
instant claim to reopen his claims for compensation benefits 
in March 2003.  The RO denied that claim in a rating decision 
dated in March 2004.  The veteran filed a timely notice of 
disagreement (NOD) and substantive appeal and the appeal of 
the March 2004 rating decision is properly before the Board.  

Evidence

The evidence associated with the claims file prior to the 
last final denial in May 1994 follows.

In a report of medical history, dated in April 1964, he noted 
a history of eye trouble.  Distant visual acuity in the right 
eye was 20/400 corrected to 20/30.  In the left eye, distant 
visual acuity was 200/20 corrected to 20/20.  In the 
veteran's enlistment examination report, dated in April 1964, 
the examiner noted defective color vision and myopia.  

Records from Christie Clinic, dated from May 1969 to December 
1981, showed that the veteran was seen for hemorrages behind 
the eyes and blurred vision.  Diagnoses included multifocal 
choroiditis and bilateral choriorentinitic scarring.

In an opthmology consultation accompanying a VA Agent Orange 
examination report, dated in September 1981, the examiner 
noted that in 1969 the veteran had hemorrhage of both 
retinas.  This was after the veteran's discharge in 1967.  
The examiner found normal discs with residuals of old 
choriorentinitis quiescent each eye in both mocule areas 
etiology undetermined.  

In a letter from Dr. F.K., dated in May 1984, Dr. F.K. stated 
that he originally saw the veteran in May 1968 and that he 
had a central serous retinopathy involving his left eye.  The 
veteran also had scattered small atrophic areas throughout 
the fundus.  The veteran was last seen in July 1968.  

In a letter dated in May 1969, Dr. E.O. stated that the 
veteran had been admitted to McMillan Hospital in May of that 
year for photocoagulation therapy of a lesion near or in the 
macula of his right eye.  

In a report of physical examination, dated in May 1984, Dr. 
V.F. stated that he began to see the veteran in 1969 for 
lesions involving the macular and mid-periphery.  The 
veteran's last examination was November, 1981.  At that time 
his best visual acuity in the right eye was 20/50 and in the 
left eye 20/200.  

In a letter dated in April 1985, Dr. V.F. stated that the 
veteran's visual acuity had not improved since his initial 
visit in 1969.  Presently the veteran had high myope with no 
evidence of active chorioretinitis.  The diagnosis was 
presumed histoplasma chorioretinitis present in 1969.  Dr. 
V.F. stated that he could not state with any certainty where 
he contracted the histoplasmosis or the possibility of it 
being caused by water in Vietnam.  Dr. V.F. stated that it 
was also not known whether anything that happened to the 
veteran in Vietnam made him more susceptible to the disease.  

In a handwritten note dated in November 1992, Dr. P.H. stated 
that the veteran had an eye infection in October 1991 that 
had healed.  Dr. P.H. explained that the veteran's best 
visual acuity was 20/400 bilaterally.  The doctor stated that 
he was unable to obtain vetter acuity.  Dr. P.H. also stated 
that he advised the veteran that either Dr. V.F. or VA would 
be in a better position to advise on the complications of 
Agent Orange. 

In a letter from Dr. V.F., dated in November 1992, the doctor 
explained that the veteran had had changes adjacent to the 
optic nerve heads and in the macular areas that resembled 
histoplasmosis in 1969.  Dr. V.F. stated that he did not know 
enough about the effects of Agent Orange, or as to whether 
this might have caused the veteran's problems.  

Evidence associated with the claims file after the last final 
denial in May 1994 follows.

Clinical records from Christie Clinic, dated from May 1969 to 
July 1995 showed that the veteran received continous 
treatment for multifocal choroiditis involving the central 
vision.  

Primary care treatment records from Dr. M.A., dated from 
October 2001 to August 2003, showed that the veteran received 
treatment for erythema nodosum, hypercholesterolemia, 
migraines, cellulitis right lower extremity, and benign 
prostate hypertrophy. 

In a statement dated in June 2003, the veteran stated that he 
had been told he brought something back from Vietnam and that 
this was causing his blindness.  The veteran claimed that 
when in Vietnam he took showers in untreated water.  The 
veteran alleged that his current condition was the result of 
either these showers or exposure to Agent Orange.  

In a letter dated in March 2004, Dr. J.L. explained that she 
had been the veteran's optometrist since the mid 1990's.  Dr. 
J.L. explained that the veteran has suffered from vision loss 
secondary to a retinal degenerative disease.  The veteran's 
best corrected distance visual acuity was 20/200 in each eye.  
Dr. J.L. explained that it was her understanding that the 
veteran's visual changes began in the 1960's.  Included with 
the letter were treatment reports dated in June 2002 and June 
2003.  

Treatment records from Family Tree Chiropractic Center 
reflected that the veteran received treatment at that 
facility in July 2006. 

Analysis

Initially, the Board notes that this evidence is 'new' to the 
extent it was not on file at the time of the last prior 
denial.  Nevertheless, for the reasons stated below, the 
Board finds that this evidence does not satisfy the standard 
for new and material evidence found at 38 C.F.R. section 
3.156(a) (2006).

The newly submitted evidence does not relate to an 
unestablished fact necessary to substantiate the claim, 
namely that the veteran's defective vision or 
choriorentinitis are medically linked to service.  The newly 
submitted evidence shows that the veteran's vision has 
continued to deteriorate; such evidence was of record at the 
time of the last final denial in May 1994.  Thus, the newly 
submitted evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claims for defective vision and choriorentinitis and 
does not raise a reasonable possibility of substantiating the 
claim. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

1.  Service connection for a bilateral leg condition is 
denied.

2.  New and material evidence having not been received, 
entitlement to service connection for defective vision, is 
denied.

3.  New and material evidence having not been received, 
entitlement to service connection for defective vision, is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


